IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                               NOS. WR-19,518-13 & WR-19,518-14


                        EX PARTE RAY HIGHTOWER, JR. , Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. 353-D & 354-D IN THE 350TH DISTRICT COURT
                              FROM TAYLOR COUNTY


        Per curiam.

                                              ORDER

        Applicant filed these applications for writs of habeas corpus in the county of conviction, and

after a remand, the district clerk returned the writ applications to this Court. See TEX . CODE CRIM .

PROC. art. 11.07. Under Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is

required to forward to this Court, among other things, “the application, any answers filed, any

motions filed, transcripts of all depositions and hearings, any affidavits, and any other matters such

as official records used by the court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP .

P. 73.4(b)(4). However, the record forwarded to this Court appears to be incomplete as it does not

contain amended Article 11.07 applications, briefs, and attached exhibits allegedly filed by Applicant

in February 2019.
                                                                                                      2

        The district clerk shall either forward the amended 11.07 habeas corpus applications and

briefs to this Court or certify in writing that these documents are not part of the record. The district

clerk shall comply with this order within thirty days from the date of this order.



Filed: February 14, 2020
Do not publish